                                                               CASE 0:21-cv-00543-MJD-TNL Doc. 22-1 Filed 03/08/21 Page 1 of 1


        20 1MONSANTO TECH NOLOGY/STEWARDSH IPAGREEMENTFomNbe
                                 imited Use License)
                               (L11                     110328166
          PLESEMAIL TH1E SIGNE 2~11 1100111SAIMO Uaff#OWGY/ST!WARDM                                             AGREEMENXT TOt Grower Licensing, MNsato, 622 Emerson'Road, Suitel50, St. Lou~is, MO 61.141-_

                                                                                                 GR     WE         IN   O       M   TO         (pes       print)


Please complete this section with your business information. To sign this Monsanec.                          Thrhnninm,/            RAAncnnt,     r^-     -" t-""      barred any of those individuals or entities from obtaining this limited-
Stewardship Agreement ("Agreement") you must be the operator/grower for all                                II        1 1 1  ii li      l                               be filled in and must match the signature below. This Agreement
grow plants from Seed (as defined below). You represent that you have full authi                                     1 1 1  i i li     I                               rnIMonsanto issues the Grower a license number from Monsanto's
hereby bind to this Agreement yourself, all entities for which you obtain Seed, at                         II        1 1 1  ii    ii I                                  souri. Monsanto does not authorize seed dealers or seed retailers
and entities having an ownership interest in any entities for which you obtain Se                            111    11111111 11i 1ii1 11.                               for Monsanto Technologies.
NEW LICENSED[:              RENEWAL                                                                      L         1        0       8     4           4   4        6

Grower's Full Legal Name        (First/Iddle/st)         Dr.               Mr.
                                                                            rs.      Ms.      Suffix (Sr. Jr. 11,111)               Farm Business Name

Grower's Mailing Address (no P.O. Boxes)                                                                                            Farm Physical Address (as listed with the FSA)

Grower's City                                                                         State           ZpFarmC1Ste                                                                                                                   ZI
                       ----4~
                 [--- ----------
                            ----                                                                                                                                                                                      State         Zip~
Area Code           Home Phone                                   Fax                                                                Last Four of Social Security #                Role
                                         g5~ ~                                                                                                            $4   3       $                 peato     J     o r/Operator          iForm Manager          Other
Area Code           Cell Phone                                    Email




                     BuiesNm                                                                                                             A~d               Phone




                                         THIS SPACE FOR MONSANTO OFFICE USE ONLY, PLEASE LEAVE THIS SECTIOR RLANIKt

  Lic.#:        (WYOGe411                                                                                          Batch #:         1j601*                                          Date:         FEB 2-2 2011
 This Monsanto Technoiogy/Stewardship Agreement Is entered Into between you ("Grower") and Monsanto                       - To implement an Insect Resistance Management ("IRM") program as specified in the applicable Genuity'
 Company ("Monsanto") and consists of the terms on this page and on the reverse side of this page.                          Bollga rd I1I'cotton and YieldGard' corn sections of the most recent IRM/Grower Guide and to cooperate and
 This Monsanto Technology/ Stewardship Agreement grants Grower a limited license to use Roundup Ready' soybeans,            comply with these IRM programs.
                                                                                       0
 Genuity' Roundup Ready 2 Yield' soybeans, YieldGard' Corn Borer corn, Roundup Ready Corn 2 corn, YieldGard® Corn         - To acquire Seed containing these Monsanto Technologies only from a seed company with technology license(s)
                            0
 Borer with Roundup Ready Corn 2 corn, YieldlGard VT Triple' corn, YieldGard VT Rootworm/RR2' corn, Genuity' VT             from Monsanto for the applicable Monsanto Technology(ies) or from a licensed company's dealer authorized to
 Triple PROTM  corn, Genuity' SmartStaxTI corn, Roundup Ready' cotton, Genuity' Bollgard 11'cotton, Boligard 11'with        sell such licensed Seed.
                  0                               0                                                      0
 Roundup Ready cotton, Genuity® Roundup Ready Flex cotton, Genuity' Bollgard 11'with Roundup Ready Flex cotton,           - To acquire Seed from authorized seed companies (or their authorized dealers) with the applicable license(s).
 Vistive' low linolenic soybeans, Genuity® Roundup Ready' sugarbeets, Genuity' Roundup Ready' Canola, Genuity'            - To use Seed containing Monsanto Technologies solely for planting a single commercial crop.
 Roundup Ready' alfalfa, Monsanto patented germplasm and Monsanto Plant Variety Protection rights ("Monsanto              - Not to save or clean any crop produced from Seed for planting, not to supply Seed produced from Seed to anyone
 Technologies"). Seed containing Monsanto Technologies are referred to herein as ("Seed"). This Agreement also              for planting, not to plant seed for production other than for Monsanto or a Monsanto licensed seed company
 contains Grower's stewardship responsibilities and requirements associated with the use of Seed and Monsantouneasedpoctncnrc,
                                  Technologies.cioncotrct
                                  Techologes.Not                                                                                 to transfer any Seed containing patented Monsanto Technologies to any other person or entity for planting.
      Misor Nd
            aOELA:Th nit s        edt with reartoes rthhi                 sfllarues)goendbhaw              fteSaeo                         To plant and/or clean Seed for Seed production, if and only if, Grower has entered into a valid, written Seed
                                        MissuriandtheUnitd
                                        (wthot    reardto he hoicSate oflawruls).production                                                             agreement with a Seed company that is licensed by Monsanto to produce Seed. Grower must either
 2.    BINDING ARBITRATION FOR COTTON-RELATED CLAIMS MADE BY GROWER: Any claim or action made or asserted                                  physically deliver to that licensed Seed Company or must sell for non-seed purposes or use for non-seed purposes
       by a cotton Grower (or any other person claiming an interest in the Grower's cotton crop) against Monsanto or any                   all of the Seed produced pursuant to a Seed production agreement.
       seller of cotton Seed containing Monsanto Technology arising out of and/or in connection with this Agreement or                   'Grower     may not plant and may not transfer to others for planting any Seed that the Grower has produced
      the sale or performance of the cotton Seed containing Monsanto Technology other than claims arising under the                        containing patented Monsanto Technologies for crop breeding, research, or generation of herbicide registration
       patent laws of the United States must be resolved by binding arbitration. The parties acknowledge that the                          data. Grower may not conduct research on Grower's crop produced from Seed other than to make agronomic
      transaction involves interstate commerce. The parties agree that arbitration shall be conducted pursuant to the                      comparisons and conduct yield testing for Grower's own use.
       provisions of the Federal Arbitration Act, 9 U.S.C. Sec 1 et seq. and administered under the Commercial Dispute
       Resolution Procedures established by the American Arbitration Association ("AAA"). The term "seller" as used                      'To   direct crops produced from Seed to appropriate markets as necessary. Any grain or material produced from
      throughout this Agreement refers to all parties involved in the production, development, distribution, and/or sale                   Seed can only be exported to, or used, processed or sold in countries where all necessary regulatory approvals
       of the Seed containing Monsanto Technology. In the event that a claim is not amicably resolved within 30 days of                    have been granted. It is a violation of national and international law to move material containing biotech traits
       Monsanto's receipt of the Grower's notice required pursuant to this Agreement any party may initiate arbitration,                   across boundaries into nations where import is not permitted.
      The arbitration shall be heard in the capital city of the state of Grower's residence or in any other place as the                 - To lawfully plant Genuity® Roundup Ready® alfalfa; and if growing Genuity® Roundup Ready® alfalfa, to direct any
      parties decide by mutual agreement. When a demand for arbitration is filed by a party, the Grower and Monsanto/                      product produced from a Genuity' Roundup Ready® alfalfa seed or crop, including hay and hay products, only
      sellers shall each immediately pay one half of the AAA filing fee. In addition, Grower and Monsanto/sellers shall                    to those countries where regulatory approvals have been granted, and to grow and manage Genuity' Roundup
      each pay one half ofAAA's administrative and arbitrator fees as those fees are incurred, The arbitrator(s) shall have                Ready' alfalfa in accordance with the TUG.
      the power to apportion the ultimate responsibility for all AAA fees in the final award. The arbitration proceedings                - To use on Roundup Ready® or Genuity' Roundup Ready® crops only a labeled Roundup' agricultural herbicide or
      and results are to remain confidential and are not to be disclosed without the written agreement of all parties,                     other authorized non-selective herbicide which could not be used in the absence of the Roundup Ready® gene
      except to the extent necessary to effectuate the decision or award of the arbitrator(s) or as otherwise required by law.             (see TUGfor details on authorized non-selective products). Use of any selective herbicide labeled for the same
3.    FORUM SELECTION FOR NON-COTTON-RELATED CLAIMS MADE BY GROWER AND ALL OTHER CLAIMS:                                                   crop without the Roundup Ready' gene is not restricted by this Agreement. MONSANTO DOES NOT MAKE ANY
      THE PARTIES CONSENT TO THE SOLE AND EXCLUSIVE JURISDICTION AND VENUE OF THE U.S. DISTRICT COURT                                      REPRESENTATIONS, WARRANTIES OR RECOMMENDATIONS CONCERNING THE USE OF PRODUCTS MANUFACTURED
      FORTHE EASTERN DISTRICT OF MISSOURI, EASTERN DIVISION, AND THE CIRCUIT COURT OF THE COUNTY Or                                        OR MARKETED BY OTHER COMPANIES WHICH ARE LABELED FORUSE IN ROUNDUP READY' CROP(S). MONSANTO
      ST. LOUIS, MISSOURI, (ANY LAWSUIT MUST BE FILEDIN ST.LOUIS, MO) FORALL CLAIMS AND DISPUTES ARISING                                   SPECIFICALLY DISCLAIMS ALL RESPONSIBILITY FORTHE USE OF THESE PRODUCTS IN ROUNDUP READY, OR
      OUT OF OR CONNECTED INANY WAY WITH THIS AGREEMENT AND/OR THE USE OF THE SEED OR THE MONSANTO                                         GENUITY' ROUNDUP READY' CROP(S). ALL QUESTIONS AND COMPLAINTS ARISING FROM THE USE OF PRODUCTS
      TECHNOLOGIES, EXCEPT FORCOTTON-RELATED CLAIMS MADE BY GROWER. THE PARTIES WAIVE ANY OBJECTION                                        MANUFACTURED OR MARKETED BY OTHER COMPANIES SHOULD BE DIRECTED TO THOSE COMPANIES.
      TO VENUE IN THE EASTERN DIVISION OF THE U.S. DISTRICT COURT FORTHE EASTERN DISTRICT OF MISSOURI,                                   ' To pay all applicable fees due to Monsanto that are a part of, associated with or collected with the Seed purchase
      INCLUDING THOSE BASED, IN WHOLE ORIN PART, ON THE DIVISIONAL VENUE LOCAL RULE(S) OF THE U.S. DISTRICT                                price or that are invoiced for the seed. If Grower fails to pay Monsanto for cotton related Monsanto Technologies,
      COURT FORTHE EASTERN DISTRICT OF MISSOURI.                                                                                           Grower agrees to pay Monsanto default charges at the rate of 14% per annum (or the maximum allowed by law
      THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION FORCOTTON RELATED CLAIMS PURSUANT TO THE                                     whichever is less) plus Monsanto's reasonable attorneys' fees, court costs and all other costs of collection.
      PROVISIONS OF THE FEDERAL ARBITRATION ACT, 9 U.S.C. §1 ETSEQ., WHICH MAY BE ENFORCED BY THE PARTIES.                               - To provide Monsanto copies of any records, receipts, or other documents that could be relevant to Grower's
                                    A. GRWER AREES:performance                                                                                            of this Agreement, including but not limited to, Summary Acreage History Report, Form 578 (producer
                                    4.    GRWERAGEES:print),                                                                                       Farm and Tract Detail Listing and corresponding aerial photographs, Risk Management Agency claim
      ' To accept and continue the obligations of this Monsanto Tech nology/Stewardsh ip Agreement on any new land                         documentation, and dealer/retailer invoices for seed and chemical transactions. Such records shall be produced
        purchased or leased by Grower that has Seed planted on it by a previous owner or possessor of the land; and to                     following Monsanto's actual (or attempted) oral communication with Grower and not later than seven (7) days
        notify in writing purchasers or lessees of land owned by Grower that has Seed planted on it that the Monsanto                      after the date of a written request from Monsanto.
       Teow                Monsanto Tech nology/StewardshIp Agreement
                   yi sbetoti                                                         an'hyms        ae rotihi                            To identify and allow Monsanto and its representatives access to land farmed by or at the direction of Grower
                                         own onsntoAgeemnt.(including
                                                         echnolgy/Sewadshp                                                                            refuge areas) and bins, wagons, or seed storage containers used or under the control or direction of
      ' To read and follow the applicable sections of the Technology Use Guide ("TUG") and the Insect Resistance                          Grower, for purposes of examining and taking samples of crops, crop residue or seeds located therein. Such
        Management/G rower Guide ("IRM/Grower Guide") which are incorporated into and are a part of this Agreement,                       inspection, examination or sampling shall be available to Monsanto and its representatives only after Monsanto's
        for specific requirements relating to the terms of this Agreement, and to abide by and be bound by the terms of                   actual (or attempted) oral communication with Grower and after at least seven (7) days prior written request
        the TUGand the IRM/Grower Guide as they may be amended from time to time,                                                         by Monsanto to Grower.

                                                                                           [The Agreement continues on the reverse side of this page.]

      GROWER SIGNATURE~
      AND DATE REQUIRE
                                                                                                                                                                                                 i'<2'                           /11
                                                                                     NameDisribtio: Lte o Mnsato, ellw t Deler Pik t GrwerDate




                                                                                                              ATTACHMENT 1
